               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division



MICHELE BURKE CRADDOCK,


    Plaintiff,

                                       Civil Action No. 3:16-cv-ll


LECLAIRRYAN,
A PROFESSIONAL CORPORATION


     Defendant.



                          MEMORANDUM OPINION


     This matter is before the Court is PLAINTIFF'S AMENDED MOTION


TO CONFIRM ARBITRATION AWARD {ECF No. 25), LECLAIRRYAN'S MOTION TO

CORRECT AND VACATE PORTION OF ARBITRATION AWARD {ECF No. 27), and

LECLAIRRYAN'S MOTION TO SEAL ARBITRATION AWARDS (ECF No. 29)    For

the following reasons, the arbitration panel's Revised Final Award

(ECF No. 26-1) will be vacated, the case will be remanded to the

arbitration panel to properly apply the Supreme Court's clear

precedent on fee enhancements, and the Initial Final Award (ECF

No. 22-1) and the Revised Final Award (ECF No. 26-1) (collectively,

the "Awards") will be unsealed.




     1 LeClairRyan challenges only Craddock's attorneys' fees
award; there is no dispute about the arbitration panel's award to
Craddock requiring LeClairRyan to pay her $274,748.00 in back pay
for the year 2014 and compensatory damages of $20,000.
                                BACKGROUND


       Michele   Burke   Craddock   {"Craddock")   was   a   shareholder   at

LeClairRyan, P.C. ("LeClairRyan"). She brought the current action

against LeClairRyan for sex-based employment discrimination and

retaliation in     response    to reporting    that discrimination,         in

violation of Title VII of the Civil Rights Act of 1964, of the

Lilly Ledbetter Fair Pay Act, and of the Equal Pay Act.                    She

alleged that LeClairRyan systemically discriminates against women

by failing to give them equal compensation or the same promotion

opportunities as men and that LeClairRyan discriminated against

her specifically by not equally compensating or promoting her.

See generally Complaint (ECF No. 1).

       In a previous MEMORANDUM OPINION and ORDER (ECF Nos. 14 and

15), the Court denied Craddock's MOTION TO STAY ARBITRATION (ECF

No. 3) and granted LeClairRyan's MOTION TO DISMISS AND TO COMPEL

ARBITRATION (ECF No. 7).       Afterward, the United States Court of

Appeals for the Fourth Circuit dismissed an appeal of that decision

for lack of appellate jurisdiction.          Per Curiam Opinion (ECF No.

18).

       The parties proceeded to arbitration on Craddock's claims.

The arbitration hearing occurred from January 15, 2018 to January

26, 2018, and the panel issued its interim award on June 15, 2018.

Following briefing on the issues of attorney's fees and costs, the
arbitration panel issued the Initial Final Award (ECF No. 22-1) on

September 28, 2018.

       In the Initial Final Award, the arbitration panel held that

Craddock had not shown a violation of the Equal Pay Act; that

LeClairRyan intentionally discriminated against Craddock based on

her sex in her 2014 compensation, in violation of Title VII; and

that   LeClairRyan    did   not    intentionally       discriminate    against

Craddock in her 2015 compensation.             The panel awarded Craddock

$274,748.00 for LeClairRyan's Title VII violation.                 Further, it

held that Craddock suffered emotional distress as a result of the

intentional sex discrimination in the amount of $20,000. The panel

also   awarded   Craddock's       attorney's    fees    in   the   amount   of

$701,076.41 plus interest at a rate of 6% from the date of the

Initial Final Award until the amount was paid in full.              To come to

that amount, the arbitration panel said that: (1) the lodestar

analysis—which   is    determined     by   multiplying       the   number   of

reasonable hours expended by the attorneys times a reasonable rate-

dictated    an   amount     of     $769,050.50     in     attorneys'    fees;

(2) Craddock's attorneys' fees should be reduced to $678,899.50

because Craddock unnecessarily pursued a deposition of a witness

and unsuccessfully tried to have her dispute determined in federal

court; (3) the attorneys' fees should be reduced by a further 20%

to $543,099.60 due to their lack of success on Craddock's Equal

Pay Act claims and her Title VII retaliation claim; and (4) an
increase to the attorneys' fee award of 25% to $701,076.41 was

appropriate due to Craddock's attorneys' success.

     Craddock       filed    PLAINTIFF'S     MOTION    TO   CONFIRM     ARBITRATION

AWARD {EOF No. 21).           Afterward, the parties discovered certain

calculation errors in the final award that needed correction, so

Craddock    filed    a   motion   to correct the       final award       before   the

arbitration panel and PLAINTIFF'S NOTICE OF PANEL MOTION TO CORRECT

FINAL AWARD (ECF No. 23) in this Court to advise the Court of the

potential change to the final award. LeClairRyan joined Craddock's

motion before the arbitration panel, and it filed a motion with

the arbitration panel to modify the form of the final award so

that some of the factual and legal analysis of the arbitration

panel     remained       confidential.        See     generally       LECLAIRRYAN'S

CONFIDENTIAL MOTION TO MODIFY FORM OF FINAL AWARD (ECF No. 26-8).

     On October 18, 2018, the arbitration panel issued a unanimous

Revised    Final     Award   (ECF     No.   26-1),    which    awarded    Craddock:

(1) damages in the sum of $274,746.00 for backpay plus interest at

a rate of 6% from January 1, 2015 until payment; (2) compensatory

damages in the amount of $20,000 plus interest at a rate of 6%

from January 1, 2015 until payment; (3) attorneys' fees in the sum

of $678,151.50 plus interest at a rate of 6% from the date of the

Revised Final Award until payment; and (4) costs in the amount of

$48,492.64 plus interest at a rate of 6% from the date of the

Revised    Final Award        until    payment.       The     panel   also   denied
LECLAIRRYAN'S   CONFIDENTIAL   MOTION   TO   MODIFY   FORM   OF   FINAL   AWARD


(EOF No. 26-8), thereby holding that the final award would not be

redacted or otherwise deemed confidential.


                               DISCUSSION


     A. The Revised Final Award Shall Be Modified to Reflect the
     Correct Calculations.


     LeClairRyan's first argument is that the arbitration panel's

revised award should be modified to correct certain calculations.


LeClairRyan alleges that, although the arbitration panel came to

the correct final mathematical calculation for attorneys' fees

($678,151.50) based on the approach used (which LeClairRyan says

was wrong), the arbitration panel's calculations leading up to

that final award were incorrect.        Specifically, the arbitration

panel miscalculated by stating: (1) $769,050.50 minus $90,899.00

equaled a lodestar amount of $678,899.50, rather than the correct

amount of $678,151.50 (a difference of $748); (2) a 20% reduction

of the lodestar amount equaled $543,099.60 instead of $542,521.20;

and (3) a 25% increase of that reduced lodestar amount equaled

$701,076.31.

     Craddock argues that the parties have already addressed the

issue with the arbitration panel, that the parties have agreed to

the revised calculations and total award amounts, and that the

panel clearly adopted the parties revised calculations and total

award amounts in the Revised Final Award.       LECLAIRRYAN'S MEMORANDUM
IN SUPPORT OF MOTION TO SEAL ARBITRATION AWARDS (EOF No. 30) at 3.

LeClairRyan   joined    in    Craddock's     previous     motion      to   correct

computational errors.        Id. at 4.    But, Craddock acknowledges that

the panel did not correctly calculate the various equations based

on the arbitration panel's adjustments even though it changed the

backpay and attorney's fee awards.           Id.

     Under 9 U.S.C. § 11, a court "may make an order modifying or

correcting the award upon the application of any party to the

arbitration . . . [w]here         there      was     an     evident        material

miscalculation of figures."          Here, although the final amount is

correct,   the   arbitration         panel's   award      contains         multiple

miscalculations.       The   Court    will   order   that    the   above-stated


calculations will be modified to the correct amounts listed above,

as to which there is no dispute.

     B. The Arbitration Panel's Enhancement Manifestly Disregarded
     Clear Supreme Court Precedent.

     LeClairRyan's next argument is that the Revised Final Award

(ECF No. 26-1) should be vacated because the arbitration panel

manifestly disregarded the applicable law that controls an award

of attorney's fees.     The Court holds that the Revised Final Award

must be vacated because the arbitration panel disregarded clear

Supreme Court precedent.

     To vacate a panel award for manifest disregard of the law, a

reviewing court must find "(1) the applicable legal principle is
clearly defined and not subject to reasonable debate; and (2) the

arbitrator[] refused to heed that legal principle." Wachovia Sec.,

LLC V. Brand, 671 F.3d 472, 481 (4th Cir. 2012) (alteration in

original) (quoting Long John Silver's Rests., Inc. v. Cole, 514

F.3d 345, 349-50 (4th Cir. 2008)).          Because, "[t]he scope of

judicial review of an arbitration award 'is among the narrowest

known at law,'" UBS Fin. Servs., Inc. v. Padussis, 842 F.3d 336,

339 (4th Cir. 2016) (quoting Apex Plumbing Supply, Inc. v. U.S.

Supply Co., Inc., 142 F.3d 188, 193 (4th Cir. 1998)), proving

manifest disregard requires something more than "showing that the

arbitrators   misconstrued     the   law,    especially   given    that

arbitrators are not required to explain their reasoning."         Brand,

671 F.3d at 481.   "[I]t is not an invitation to review the merits

of the underlying arbitration."      Id. at 483.   Nor is it used to

establish that an arbitrator either misconstrued or misapplied the

applicable law.    Jones v. Dancel, 792 F.3d 395, 402 (4th Cir.

2015).   The scope of review means that a court "is limited to

determine whether the arbitrators did the job they were told to

do—not whether they did it well, or correctly, or reasonably, but

simply whether they did it."   Three S Del., Inc. v. DataQuick Info.

Sys., Inc., 492 F.3d 520, 527 (4th Cir. 2007) (quoting Remmey v.

PaineWebber, Inc., 32 F.3d 143, 146 (4th Cir. 1994)).

     LeClairRyan argues that this case presents an arbitration

panel that has manifestly disregarded the law because the panel
enhanced Craddock's attorney's fee by 25% when she lost on multiple

claims.   The panel said,

     In its analysis, the Panel looks to the [Johnson v.
     Georgia Highway Express Inc., 488 F.2d 714 (5th Cir.
     1974)] factors that relate to the skill required of the
     attorneys who prosecuted this case, their opportunity
     costs in pressing the instant litigation, and the
     undesirability of this case within the legal community.
     Craddock chose to prosecute gender discrimination claims
     against the law firm where she was a female partner.
     Her case was unique, presenting difficult challenges. A
     favorable   outcome      was   not   at all certain.         Craddock's
     success     depended      on    securing      highly     skilled    and
     experienced counsel who were willing to forgo other
     opportunities in order to represent her.       A case
     involving gender-based discrimination claims against a
     highly competent law firm is clearly an undesirable
     undertaking within the legal community.

Revised Final Award (ECF No. 26-1) at 45.                    Considering these

factors, the arbitration panel found that Craddock's attorneys'

"appropriate    degree   of    success        percentage"    should   include   an

increase of 25% to their attorneys' fees.              Id.

     LeClairRyan points to several Supreme Court decisions holding

that enhancements are permitted only "in some cases of exceptional

success," Hensley v. Eckerhart, 461 U.S. 424, 435 (1983),^ or in

"'rare'   and   'exceptional'       cases,     supported     by   both   'specific

evidence' on the record and detailed findings" by the district

court as to why the attorneys deserve an increase in fees for



     2 The Supreme Court in Hensley explicitly adopted the Johnson
factors as the appropriate way for federal courts to calculate
attorneys' fees.    See Hensley, 461 U.S. at 449 n.8 ("[T]he Court
expressly approves consideration of the full range of Johnson v.
Georgia Highway Express factors.").

                                          8
factors not considered by the lodestar analysis.        Pennsylvania v.

Delaware Valley Citizens' Council for Clean Air, 478 U.S. 546, 565

(1986) (Delaware Valley I) (quoting Blum v. Stenson, 465 U.S. 886,

898-901 (1984)).   LeClairRyan argues that in each Supreme Court

case it cites, the Court rejected the applicants' requests for

enhancement because the attorneys' circumstances did not justify

an enhancement to the lodestar.


     As to the circumstances of this case, LeClairRyan argues that

the arbitration panel made contradictory findings.        For example,

at the end of its opinion, the panel said that Craddock's case was

"unique,   presenting   difficult   challenges"   and    "depended   on

securing highly skilled and experienced counsel."        Revised Final

Award (ECF No. 26-1) at 45.   But, earlier in the opinion, the panel

said that "Craddock was not successful in a number of respects"

because she failed to prove multiple claims and receiving much

less than her sought compensatory and punitive damages in excess

of $4,000,000.   This lack of success, in turn, led the arbitration

panel to reduce Craddock's attorneys' fees by 20%.          Id. at 44.

LeClairRyan argues that this decrease followed by an increase in

the exact same amount manifestly disregarded the Supreme Court's

decisions in Hensley and Perdue v. Kenny A. ex rel. Winn, 559 U.S.

542 (2010).

     Craddock notes that LeClairRyan challenges only Craddock's

attorney's fees.    And, Craddock argues that there were factors
here that were not adequately compensated by the lodestar analysis,

namely, the undesirability of litigating a gender pay equity case

against a prominent law firm.             Craddock further points to cases

from other circuits in which enhancements have been allowed for

what she says are similar reasons.            See Daggitt v. United Food &

Commercial Workers Int'l Union, Local 304A, 245 F.3d 981, 990 (8th

Cir. 2001); Barnes v. City of Cincinnati, 401 F.3d 729, 746 (6th

Cir. 2005); Bass v. Dellagicoma, Civ. No. 10-1195, 2013 WL 3336760,

at *12 (D.N.J. June 28, 2013); Cole v. City of Memphis, No. 2:13-

cv-02117, 2015 WL 5076974, at *8-*9 (W.D. Tenn. Aug. 27, 2015).

Based on these cases, Craddock argues that the panel acted within

its legal authority in awarding the fee enhancement.               Further, in

Craddock's view, by discussing Perdue and Johnson, the panel showed

that it londerstood the applicable law, and the panel's decision

shows    that   Craddock's    Title   VII    recovery   was   an   exceptional

success.    Craddock points to the arbitration panel's finding that

LeClairRyan's practices had a disparate impact on women lawyers,

even with its appearance of commitment to gender diversity; that

Craddock should have received a substantial raise in 2014 based on

its stated compensation policy; that LeClairRyan's subjective

application     of   its   compensation      policy   historically    impacted

female    shareholders;      and   that    Craddock   experienced    emotional

distress due to her discrimination.            See generally Revised Final

Award (ECF No. 26-1).        These findings, in Craddock's view, show an

                                      10
extraordinary level of success obtained by Craddock's counsel.

Finally, Craddock argues that her attorneys' success on her Title

VII claim have no logical relation to her Equal Protection Act or

retaliation claims.

     Title VII allows a court-or, in this case, an arbitration

panel—to "allow the prevailing party . . . a reasonable attorney's

fee . . . as part of the costs."             42 U.S.C. § 2000e-5(k).         In a

long line of cases, the Supreme Court has held (1) that the

lodestar method—in which a court calculates the "lodestar" figure,

determined by multiplying the hours spent on a case by a reasonable

hourly rate of compensation for each attorney involved—is the

proper method to determine attorneys' fees; and (2) that, even

though   permissible, enhancements           to the    lodestar figure        for

attorneys'     fees    "are    proper    only    in    certain    'rare'      and

'exceptional' cases."          Delaware Valley l, 478 U.S. at 563-65

{quoting Blum, 465 U.S. at 896).         For example, in Blum v. Stenson,

the Supreme Court held that courts applying statutes that allow an

award of "reasonable attorneys' fees" must follow the above-stated

approach.     465 U.S at 896-99.        The Supreme Court found that the

district     court    abused   its   discretion       by   accepting   the    fee

applicants' contentions, made in a conclusory fashion, that an

upward adjustment to the fee of 50% was necessary "because the

issues were novel, the litigation was complex, and the results

were of far-reaching significance to a large class of people."

                                        11
Id. at 898.         That was because there was no evidence to show the


need   for     an    upward    adjustment     and      that     "[t]he   novelty    and

complexity of the issues presumably were fully reflected in the

number   of    billable       hours   recorded      by    counsel."       Id.      Thus,

"[n]either complexity nor novelty of the issues, therefore, is an

appropriate factor in determining whether to increase the basic

fee award."     Id. at 898-99.        Further, the Court said that "quality

of representation" would also be a part of the hourly rate and

that, "[a]bsent specific evidence to the contrary," the lodestar

rate adequately accounted this factor.                   Id. at 899-900.        Finally,

the    Court   held    that     the   "results      obtained"      by    counsel    will

generally "be subsumed within other factors used to calculate a

reasonable fee" and "should not provide an independent basis for

increasing the fee award."            Id. at 900.        In Delaware Valley I, the

Court made quite clear that fee enhancements are proper only when

there is "both 'specific evidence' on the record and detailed

findings by the         lower courts."           478     U.S.    at 565.        And, in

Pennsylvania v. Delaware Valley Citizens' Council for Clean Air

II, 483 U.S. 711 (1987) (Delaware Valley II}, the Court held that

"the risk of losing a lawsuit" is not "an independent basis for

increasing the amount of any otherwise reasonable fee for the time

and effort expended in prevailing."              Id. at 725.        And, the Supreme

Court upheld the lodestar analysis again recently in Perdue, in

which it stated that the lodestar method, while not perfect, is

                                         12
the best measure to accomplish the goals of fee-shifting statutes

because (1) it "produces an award that roughly approximates the

fee that the prevailing attorney would have received if he or she

had been representing a paying client who was billed by the hour

in a comparable case," and (2) it is "objective" and "cabins the

discretion of trial judges, permits meaningful judicial review,

and produces reasonably predictable results."               559 U.S. at 551-

52.       Further,    in    Perdue,      the   Court   provided   illustrative

circumstances that could warrant enhancement: (1) when the method

used in determining the hourly rate does not adequately measure an

attorney's true market value; (2) when the attorney's performance

includes an "extraordinary" outlay of expenses and the litigation

is exceptionally protracted; and (3) when there are extraordinary

circumstances    in        which    an   attorney's    performance   involves

exceptional delay in the payment of fees.              Id. at 554-56.

      The   Supreme   Court        has also repeatedly reversed      district

courts that have enhanced attorneys' fees awards above the lodestar

figure.     S^ Perdue, 559 U.S. at 557-58 (reversing a district

court's 75% enhancement because there was no evidence of why the

amount was chosen or whether the amount was reasonable in the

relevant market, and because the district court's comparison of

the performance to counsel in unnamed prior cases did not permit

meaningful appellate review); Delaware Valley II, 483 U.S. at 730-

31 (reversing the district court's 50% enhancement because there


                                         13
was no evidence that a plaintiff would have found counsel because

of the risk assumption involved); Blum, 465 U.S. at 898 (reversing

a district court's 50% increase to the lodestar figure because the

record contained no evidence justifying an enhancement and because

the district court's conclusory references to "the complexity of

the litigation, the novelty of the issues, the high quality of

representation,      the    ^great   benefit'    to    the     class,    and   the

* riskiness'   of    the   law   suit"   were   not   enough    to    uphold   the

enhancement).       Indeed, it does not appear that the Supreme Court

has affirmed an enhancement of attorneys' fees under a statute

like this one since Blum was decided in 1984.


     Because the arbitration panel ignored this clear precedent

(even though the panel mentioned it)              when it gave        Craddock's

attorneys an enhancement to the lodestar figure, and because there

is no evidence that the lodestar figure was improper, the Court

finds that the arbitration panel manifestly disregarded the law.

As explained above, the arbitration panel provided Craddock's

attorneys with an enhancement for three reasons.             First, it thought

the lodestar figure did not account for the "difficult challenges"

of the case.    Revised Final Award (ECF No. 26-1) at 45.                 Second,

the panel noted that "Craddock's success depended on securing

highly skilled and experienced counsel who were willing to forgo

other opportunities in order to represent her."                 Id.     Third, it

stated, without evidence, that "[a] case involving gender-based

                                         14
discrimination claims against a highly competent law firm is

clearly an undesirable undertaking within the legal community."

Id.    None of these reasons stand up to the standards established

by Supreme Court precedent.              There is no "specific evidence" or

"detailed     findings"    as       to   why   the     lodestar     figure    did     not

adequately compensates Craddock's counsel nor is there evidence

that this case is "rare" or "exceptional."                   See Delaware Valley I,

478 U.S. at 565 {quoting Blum, 465 U.S. at 898-901).

       Further, all the cases cited by Craddock are out-of-circuit

and    have   not been approved          by    the    Supreme    Court,     the   Fourth

Circuit, or this Court.              And, even assuming that those courts

correctly     followed     Supreme       Court       precedent,     each    is    easily

distinguishable.         In Daggitt,          the    Eighth   Circuit      affirmed   an

enhancement of 25% because the case was complex and because the

lodestar figure was "modest," equaling only $33,547.13 (much lower

than the amount of $678,151.50 that the lodestar figure equaled

here).    245 F.3d at 990.          In Barnes, the Sixth Circuit—in a case

about "a pre-operative male-to-female transsexual" who alleged

that    the   city   demoted    him for failing              to conform      to sexual

stereotypes—said       that     a    district        court    did   not     abuse     its

enhancement by increasing the award by 75% because the district

court found that "the result achieved was extraordinary and the

case was highly controversial, based on the affidavits of two

Cincinnati     attorneys      who    stated     that few        lawyers    locally or

                                          15
nationally would take such a case."       401 F.3d at 746.   In Cole,

the district court gave a 15% enhancement to the lodestar was

because "the results achieved by Plaintiffs' counsel go beyond the

interests of the parties in the instant case" and "preserv[ed] the

fundamental constitutional rights of the multitude of persons who

visit[ed]" the targeted area.   2015 WL 5076974 at *8-*9.    Finally,

in Bass, the district court held that the plaintiff's attorneys'

efforts "vindicated the fourth amendment as not yet extinct in a

high crime area" through "extraordinary effort and skill," and the

court stated that the victory "inure[d] not just to [the plaintiff]

but to any citizen living in cities like [the city at issue]."

2013 WL 3336760 at *12.   For all these benefits, the court granted

a lodestar enhancement of 15%.      Id.   Each case was supported by

specific evidence that the win for the client was extraordinary,

which Craddock has not done here.


     C. The Initial Final Award And The Revised Final Award Will
     Not Be Sealed


     LeClairRyan also seeks to seal portions of the Awards.       See

LECLAIRRYAN'S MOTION TO SEAL ARBITRATION AWARDS (EOF No. 29).     The

Court holds that sealing the Awards is improper, and, even if it

were proper to seal the Awards, LeClairRyan waived that sealing by

waiting 36 days to file a motion to seal once the Initial Final

Award (ECF No. 21-1) (which contained all the information that

LeClairRyan wishes the Court to seal) was public.


                                 16
    LeClairRyan asks the Court to seal portions of the Awards,

specifically asking the Court to seal details relating to

     confidential       Firm    personnel      decisions;   confidential
     financial      information          about     Craddock's        former
     colleagues; confidential information about the careers
     of a number of non-party witnesses; and a plethora of
     confidential and—other than in the context of between
     Craddock and the Firm—legally privileged information,
     embodying client confidences about at least two
     significant clients of the Firm and Craddock and one
     potential client.

LECLAIRRYAN'S MEMORANDUM IN SUPPORT OF MOTION TO SEAL ARBITRATION

AWARDS (ECF No. 30) at 1-2.            LeClairRyan argues that it asked the

arbitration panel to provide a summary of its rulings to protect

client information, and it says that Craddock then again filed a

copy of      the award    with all the confidential and privileged

information.     Id. at 2.


     The burden is on LeClairRyan to show that sealing is proper.

Benedict v. Hankook Tire Co. Ltd., 323 F. Supp. 3d 747, 754 (E.D.

Va. 2018). And, LeClairRyan faces a high burden because "[m]otions

to file documents under seal are disfavored and discouraged."                 E.D.

Va. Loc. Civ. R. 5(C).            Indeed, ''even where . . . all of the

litigants support the motion to seal, and even where a public

hearing on the question does not bring forth anyone to assert the

right   of    access,    a     court    must   still   engage   in    a   careful

deliberation on the issue."              Benedict, 323 F. Supp. 3d at 754

(quoting Miles v. Ruby Tuesday, Inc., 799 F. Supp. 2d 618, 622

(E.D. Va. 2011)).        And, failing to file a timely motion to seal

                                         17
may result in the document being placed in the public record. E.D.

Va. Log. Civ. R. 5(C).

     The Fourth Circuit has held that there is a presumption that

the public can inspect and copy all materials that are judicial

records and that documents filed with the district court should be

public.    Virginia Dep't of State Police v. Washington Post, 386

F.3d 567, 575 (4th Cir. 2004); Stone v. Univ. of Maryland Med.

Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988).      This is so because

public access to judicial records is a societal interest (not just

one related to the litigants), which is why the Court is not bound

by the litigants' wishes.    GEA Group AG v. Flex-N-Gate Corp., 740

F.3d 411, 419 (7th Cir. 2014).         The right to inspect judicial

records comes from two sources: (1) the common law and (2) the

First Amendment.


           1. Judicial Records


     The first issue that the Court must address is whether the

Awards are in fact "judicial records and documents" to which the

presumption applies. See Washington Post, 386 F.3d at 575 (cjuoting

Stone, 855 F.2d at 180).     LeClairRyan, without explicitly making

the argument, seems to argue that the Awards are not covered by

the presumption,    arguing that it is entitled       to privacy and

confidentiality because the case was litigated in front of an

arbitration panel, rather than a federal court, and that the

American    Arbitration   Association's    rules   (specifically,   AAA

                                  18
Employment Rule 23).      LECLAIRRYAN'S MEMORANDUM IN SUPPORT OF MOTION

TO SEAL ARBITRATION AWARDS (EOF No. 30) at 4.          So, in LeClairRyan's

view, the information contained in the Awards should not have been

filed with the Court, and the right of public access to judicial

records does not apply to the right of access to arbitration

proceedings.     Id.    at 5-6.

      Craddock disagrees, asserting that, because LeClairRyan's

arbitration contract fails to mention confidentiality, and because

the   contract   says    that     "[j]udgment   may   be   entered    on   the

arbitrator's decision in any court having jurisdiction," (ECF No.

26-2) at 13, the Court should find that the documents should be

unsealed.    MEMORANDUM IN OPPOSITION TO MOTION TO SEAL (ECF No. 35)

at 2-3.     As further support for its position, Craddock points to

a stipulation the parties had related to the confidentiality of

discovery materials (ECF No. 30-2), which does not say anything

about pleadings, proceedings, or arbitration awards.              MEMORANDUM

IN OPPOSITION TO MOTION TO SEAL (ECF No. 35) at 3.                   And, the

arbitration    panel,    relying    on   Benedict,    denied   LeClairRyan's

request to seal the order, saying that "[n]o order governing the

Confidentiality of the Award had been entered and the parties'

Stipulation on Confidentiality of Discovery Materials does not

extend to confidentiality of evidence presented in a judicial

forum, absent a timely motion by the party seeking a confidential

hearing or seeking confidentiality of the decision after the close

                                      19
of the evidence and prior to the entry of any Award."                             Revised

Final Award (ECF No. 26-1) at 6.                     So, in Craddock's view, the

Awards are now part of the judicial records in the case, and the

public   has     a   right    to     examine       such    records.      MEMORANDUM     IN

OPPOSITION TO MOTION TO SEAL (ECF No. 35) at 4.

      In reply, LeClairRyan argues that, because the confidential

material came from discovery that was covered by the stipulation,

the parts of the arbitration award discussing those confidential

materials      must     be     covered        by     the     stipulation     as       well.

LECLAIRRYAN'S        REPLY    MEMORANDUM       IN    SUPPORT    OF    MOTION     TO    SEAL


ARBITRATION AWARDS (ECF No. 37), at 5.

      There does not appear to be much authority on what qualifies

as a "judicial record."              The United States Court of Appeals for

the   Fourth      Circuit      has    "never       explicitly     defined      'judicial

records,'"       although,     of     course,       all    "judicially     authored     or

created documents are judicial records."                     In re U.S. for an Order

Pursuant to 18 U.S.C. Section 2703(D), 707 F.3d 283, 290 (4th Cir.

2013).      And,     motions for summary judgment and the                      documents

attached    to    those      motions    are    judicial       records,    even    if    the

attached documents were discovery documents previously covered by

a protective order.           Rushford v. New Yorker Magazine, Inc., 846

F.2d 249, 252 (4th Cir. 1988).

      Further, in arbitration jurisprudence, the duty of federal

courts under the Federal Arbitration Act, 9 U.S.C. § 1 et seq., is

                                          20
"to enforce privately negotiated agreements to arbitrate, like

other contracts, in accordance           with their terms."          Volt Info.

Scis., Inc. V. Bd. of Trs. of Leland Stanford Junior Univ., 489

U.S. 468, 478 (1989).       Otherwise, "parties are generally free to

structure their arbitration agreements as they see fit," and they

may "specify by contract the rules under which that arbitration

will be conducted."       Id. at 479.

     Here, LeClairRyan did not include a provision in either its

arbitration agreement with Craddock (ECF No. 26-2) or in the

parties'   agreed   STIPULATION        ON   CONFIDENTIALITY     OF    DISCOVERY

MATERIALS (ECF No. 30-2) to keep all arbitration proceedings

confidential.     Instead, the arbitration agreement allows "[t]he

parties    [to]   apply   to    any    court   of   competent   jurisdiction

for . . . conservatory relief, as necessary, without breach of

this arbitration agreement."          (ECF No. 26-2) at 14, 16.        And, the

STIPULATION ON CONFIDENTIALITY OF DISCOVERY MATERIALS does not

cover any materials attached to motions to confirm an award.               See

(ECF No. 30-2) at 2-3.         Further, Craddock attached the Awards to

PLAINTIFF'S MOTION TO CONFIRM ARBITRATION AWARD (ECF No. 21) and

PLAINTIFF'S AMENDED MOTION TO CONFIRM ARBITRATION AWARD (ECF No.

25), thus making them part of the judicial record in the same way
as a discovery document attached to a motion for summary judgment.

SQQ Rushford, 846 F.2d at 252.          Thus, the Awards are part of the
judicial record.


                                       21
           2. Sealing Requirements

      Whether the public has a right to access particular judicial

records and documents is within "the sound discretion of the trial


court, a discretion to be exercised in light of the relevant facts

and   circumstances of   the   particular case."   Nixon   v.   Warner

Commc'ns, Inc., 435 U.S. 589, 599 {1978).    But, there are certain

requirements to seal court documents.       First, the proponent of

sealing must docket a motion to seal reasonably in advance to allow

other interested parties to object to sealing.     In re Knight Pub.

Co., 743 F.2d 231, 235 (4th Cir. 1984) {citing In re Knoxville

News-Sentinel Co., Inc., 723 F.2d 470, 474-76 {6th Cir. 1983)).

Second, the Court must determine whether the right of access to

these particular documents comes from the common law or the First

Amendment, which is a question of law.    Washington Post, 386 F.3d

at 575; In re U.S., 707 F.3d at 290.     Third, "[a] district court

should state the reasons for its decision to seal supported by

specific findings, and the reasons for rejecting alternatives to

sealing in order to provide an adequate record for review."      In re

Knight Pub. Co., 743 F.2d at 235.

                a. Docketing A Motion to Seal

      There is no contention that LeClairRyan failed to satisfy the

first requirement by docketing the motion to seal here.    By filing

the motion to seal, LeClairRyan allowed all interested parties to



                                  22
object as Craddock has.    See MEMORANDUM IN OPPOSITION TO MOTION TO

SEAL (EOF No. 35).

                First Amendment or Common Law Right to Access and
             Specific Factual Findings Regarding Whether Sealing Is
             Appropriate

        There is some question as to whether the Awards are protected
by the First Amendment or only the common law right of access.

The distinction between the rights of access afforded by the common

law and the First Amendment is "significant," Baltimore Sun Co. v.

Goetz, 886 F.2d 60, 64 (4th Cir. 1989), because the common law

"does not afford as much substantive protection to the interests

of the press and       the public    as does   the   First Amendment."

Washington Post. 386 P.3d at 575 (quoting Rushford, 846 F.2d at

253).     To determine whether the First Amendment provides a right
to access to orders and proceedings, the Fourth Circuit uses the

"experience and logic" test, which asks "(1) ^whether the place
and process have historically been open to the press and general
public,' and (2) 'whether public access plays a significant
positive role in the functioning of the particular process in
question.'" In re U.S., 707 F.3d at 291 (quoting Goetz, 886 F.2d
at 64).    Still, no matter its source, the right of public access
"may be abrogated only in unusual circumstances." Washington Post,

386 F.3d at 576 (quoting Stone, 855 F.2d at 180).

     The common law presumes a right of the public to inspect and
copy "all 'judicial records and documents.'"         Id. at 575.   But,

                                    23
this right is not absolute, and a district court may seal documents

where    the   public's    right of    access is    heavily outweighed by

competing interests.         Id.      These factors "include whether the

records are sought for improper purposes, such as promoting public

scandals or unfairly gaining a business advantage; whether release

would     enhance   the     public's    understanding    of    an    important

historical event; and whether the public has already had access to

the information contained in the records."          In re Knight Pvib. Co.,

743 at 235; Washington Post, 386 F.3d at 575.

        The First Amendment right to judicial records is stronger in

that there must be a compelling governmental interest, not just a

competing one, that outweighs the right to piablic access, and the

denial    of   access     must   be   "narrowly   tailored    to    serve   that

interest."     Washington Post, 386 F.3d at 575 (quoting Stone, 855

F.2d at 180).       But, the First Amendment right also is narrower

than the common law right in that the First Amendment covers only

"particular judicial records and documents."            Id.   All "judicially

authored or created documents are judicial records" are covered by

the First Amendment.         See In re U.S., 707 F.3d at 290.               And,

certain other documents submitted by the parties (or at least

involving them) are protected by the First Amendment as well.

These judicial records include: (1) motions for summary judgment

and the documents attached to those motions, even if the documents

attached to the summary judgment motion were discovery documents

                                        24
previously covered by a protective order, Rushford, 855 F.2d at

252; (2) trial transcripts and documents in evidence at a public

jury trial, Benedict, 323 F. Supp. 3d at 755; (3) some pre-trial

criminal hearings, such as plea and sentencing hearings (but not

documents related to investigations before a grand jury has been

called). In re Washington Post Co., 807 F.2d 383, 390 (4th Cir.

1986); In re U.S., 707 F.3d at 286; and (4) post-trial briefing

that refers to documents and statements in unredacted filings.

Certusview Techs., LLC v. S&N Locating Servs., LLC, 198 F. Supp.

3d 568, 588 n.l2 (E.D. Va. 2016).^

     Other courts, including a district court in the Fourth Circuit

and Circuit courts outside this circuit, have given examples of

kinds of documents that have been sealed when reviewed under the

more lenient common law     standard.     These include   confidential

communications about settlement negotiations, RegScan, Inc. v.

Bureau of Nat. Affairs, Inc., No. 1:ll-CV-1129, 2012 WL 2994075,

at *8 (E.D. Va. 2012); certain cases involving trade secrets, GEA

Group,   740   F.3d   at 420;   certain   cases involving   settlement

agreements, id.; most cases in which the plaintiff is a child

victim of sexual abuse, id.; cases involving foreign arbitration


     2 Judicial records not covered by the First Amendment include
orders under 18 U.S.C. § 2703(d), which covers certain orders
related to electronic communications and wire transfers, because
the public does not play a significant role in functioning of
investigations and those documents have not historically been open
to the press.    In re U.S., 707 F.3d at 291-92.

                                  25
(but not necessarily U.S. arbitration), id.; and bank records.

Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834

F.3d 589, 594         {6th Cir. 2016)        (citing In re Knoxville         News-

Sentinel, 723 F.2d at 476-77).           But, the Sixth Circuit held that

some harm to a company's reputation alone is not a reason to seal

documents.     Id.


      The Court holds, first, that the common law standard, rather

than the First Amendment, applies to the Awards that were attached

to PLAINTIFF'S MOTION TO CONFIRM ARBITRATION AWARD (ECF No. 21)

and PLAINTIFF'S AMENDED MOTION TO CONFIRM ARBITRATION AWARD (ECF

No.   25).     As     Stated    earlier,     the   Fourth   Circuit     uses   the

"experience    and     logic"    test   to    determine     whether    the   First

Amendment applies.        That test asks "(1) 'whether the place and

process have historically been open to the press and general

public,'     and    (2) 'whether    public     access   plays    a    significant

positive role in the functioning of the particular process in

question.'"        In re U.S., 707 F.3d at 291 (quoting Goetz, 886 F.2d

at 64).

      Arbitration proceedings have not historically been open to

the press or the public, and public access does not play a

significant role in arbitration proceedings.                    Further, unlike

judicial opinions, arbitration panel awards and opinions are often

not public if the parties agree to keep them secret.                    Although

attaching an arbitration award to a motion to confirm such an award

                                        26
            siinila3r to attaching a document to a motion for summary
judgment, which is afforded First Amendment protection, Rushford,
855 F.2d at 252, the Court's role in confirming an arbitration

award that has already been decided by an arbitration panel is
vastly different from its role at summary judgment, when the Court

must evaluate the facts and applicable legal standards to determine

whether there is a genuine dispute of any material fact.             Fed. R.

        P* 56.    Thus, in the Court's view, the common law standard,
rather than the First Amendment standard, applies to the Awards.

         Still, even under the common law standard, LeClairRyan has
not met its burden of showing that the public's right of access is

"heavily outweigh[ed]" by competing interests or that "unusual

circumstances" require abrogating the public's right to access.
Washington        Post,     386     F.3d    at   575   {emphasis      added)
{quoting Rushford. 846 F.2d at 253; Stone, 855 F.2d at 180). From

examining LeClairRyan's proposed changes, the information that it

seelcs to redact was critical to the arbitration panel's analysis
in the Awards. For example, even though Craddock succeeded on her

Title    VII     claim    for   sex-based   discrimination   based   on   her

compensation, LeClairRyan seeks to redact all discussion about the

differences between men and women's compensation at the firm and
the underlying events (namely, Craddock's work on a particular
matter) that resulted in the arbitration panel finding in her
favor.     Because the information is clearly important to the

                                       27
arbitration panel's analysis, LeClairRyan has not shown that its

privacy interest or any other factor heavily outweighs the public's

access to it.     Thus, LeClairRyan's request to seal the Awards will

be denied.


            3. Waiver


     Even if LeClairRyan had a meritorious claim for sealing the

Awards,    it   waived   the   argument   by   failing   to   object   to   the

docketing of the Revised Final Award by Craddock for over a month

(36 days to be exact).

     In a different context, the Supreme Court has said, '*[W]aiver

is the 'intentional relinquishment or abandonment of a known

right.'"   United States v. Olano, 507 U.S. 725, 733 (1993) (quoting

Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).            Waiver happens when

a party fails to object to information initially disclosed by the

other party, and it files a motion that provided its own account

of events without asserting privilege.          See RegScan, Inc., 2012 WL

2994075, at *6.


     The Court recently addressed the issue of waiver in a separate

context.    In Benedict, the defendants moved to have certain trial

exhibits, portions of the trial transcript, and part of the jury

instructions sealed.           323 F. Supp. 3d at 753.          Neither the

defendants nor the plaintiff moved to seal any trial exhibits,

testimony, or other materials before or during the jury trial.

Id. at 752.     The Court ruled that waiver applied to documents that

                                     28
were documents previously sealed because the proponent of sealing

failed to seek protections at or before trial.                  Id. at 758.     The

defendants did not request for the courtroom to be closed on the

day of trial, nor did they request that observers not reveal what

they heard, nor did they avoid discussing confidential topics, nor

did they request to seal anything during the final stages of the

trial.     Id. at 761.   The defendants took no immediate measures to

limit dissemination of the information during the public trial.

Id. at 762.


      There are very few decisions that relate to sealing and waiver

in the arbitration context.          In one case before a district court

in the Fourth Circuit, a court denied a motion to seal three

exhibits offered in support of a motion to compel arbitration when

those exhibits were already lodged on the docket {although the

opinion does not mention waiver). Erichsen v. RBC Capital Markets,

LLC, 883 F. Supp. 2d 562, 75 (E.D.N.C. 2012).

      Here, LeClairRyan states that Craddock "wast[ed] no time" in

attaching an unredacted and unsealed copy of the Initial Final

Award (ECF No. 22-1) as an exhibit of public record on October 1,

2018.      LECLAIRRYAN'S   MEMORANDUM      IN    SUPPORT   OF    MOTION   TO   SEAL


ARBITRATION AWARDS (ECF No. 30) at 2.             But, LeClairRyan waited 36

days, until November 6, 2018, to complain about this filing, see

id.   at   8,   even   though   it   filed      LECLAIRRYAN'S     OPPOSITION    TO

PLAINTIFF'S MOTION TO CONFIRM ARBITRATION AWARD (ECF No. 24) on


                                      29
October 15, 2018. Craddock them filed the Revised Final Award {ECF

No. 26-1) on October 23, 2018.       LeClairRyan did not ask for this

award to be sealed until November 6, 2018 {14 days). LECLAIRRYAN'S

MEMORANDUM IN SUPPORT OF MOTION TO SEAL ARBITRATION AWARDS (ECF

No. 30) at 2.    And, from reviewing both the Initial Final Award

and the Revised Final Award, it appears all the information that

LeClairRyan wants sealed was present in the Initial Final Award.

       On this record, the Court finds that LeClairRyan waived its

right to ask for the documents to be sealed by failing to take

immediate measures and by failing to ask the Court to seal the

Awards while having the opportunity to provide its own account of

the events and why the Awards should remain sealed.          See RegScan,

Inc., 2012 WL 2994075, at *6; Benedict 323 F. Supp. 3d at 762.

Further, as stated in E.D. Va. Loc. Civ. R. 5{C), "[f]ailure to

file a timely motion to seal may result in the document being

placed in the public record."       Id.     Here, that failure did place

the Awards in the public record.          Thus, because LeClairRyan had

notice that the information it sought to remain sealed was public

as early as October 1, 2018, and because it failed to object to

that    information    remaining   public    until   November   6,   2018,

LeClairRyan   waived    any right it might have        had   to have the

documents sealed.




                                    30
                            CONCLUSION

     For the foregoing reasons, PLAINTIFF'S AMENDED MOTION TO
CONFIRM ARBITRATION AWARD (EOF No. 25) will denied, LECLAIRRYAN'S
MOTION TO CORRECT AND VACATE PORTION OF ARBITRATION AWARD (ECF No.
27) will be granted, and LECLAIRRYAN'S MOTION TO SEAL ARBITRATION
AWARDS (ECF No. 29) will be denied.   The case is remanded to the
arbitration panel to correct the attorneys' fees award.


                                             /.,      ••
                              Robert E. Payne
                              Senior United States District Judge

Richmond, Virginia
Date: June /y , 2019




                              31
